ENOCH, Chief Justice,
dissenting.
Today the majority concludes that we do not have the authority to order the trial court to conduct a hearing on a motion for new trial based on an agreed motion of the parties. Because I believe we have such authority and should exercise that authority in this case, I dissent.
Appellant and the State came to this Court with an “agreed motion to remand.” The parties tell us that the parties have “entered into a compromise and settlement of all matters in controversy between them.” Apparently, part of the agreement includes a disposition in the trial court of this case. The parties rely on rule 80(c) of the rules of appellate procedure, which provides as follows: “In addition, the court of appeals may make any other appropriate order, as the law and the nature of the case may require.” Rule 80 deals with submission of cases and rendition of judgment after submission. This case has not yet been submitted and will not, if the parties are permitted to do what they wish to do. As a result, I believe that the rule upon which the parties have relied is inapplicable to the present situation. However, there is a means by which this appeal can be resolved in accordance with the agreement.
Under rule 59(a) of the rules of appellate procedure, a case may be finally disposed of in any manner agreed upon by the parties. The majority describes rule 59(a) as expressly applying only to civil cases. While the caption for rule 59(a) says “Civil Cases,” contrary to the majority’s statement, p. 88, there is nothing in the text of the rule which makes the rule applicable only to civil cases. Contrast Tex.R.App.P. 2(b) (rule concerning suspension of rules in criminal cases contains references to code of criminal procedure and Court of Criminal Appeals). In addition, the Code Construction Act does not provide that, in construing a statute, the Court may consider the title (organizational subdivision) to the statute. See Revisor’s Note, Tex.Gov’t Code Ann. § 311.023 (Vernon 1988). Specifically, the heading of a section does not limit or expand the meaning of a statute. Tex.Gov’t Code Ann. § 311.024 (Vernon 1988). See also Tex.Gov’t Code Ann. § 311.002 (Vernon 1988) (Code Construction Act applies to each rule adopted under a code); Tex.Code Crim.Proc.Ann. 44.33(a) (Vernon Supp.1992).
A strict reading of the text of Rule 59(a) demonstrates that it is not limited either expressly or implicitly to civil cases. Placing a different gloss on the rule by reference to its caption, the majority forces the parties to either proceed to submission of the case, thus creating unnecessary work for this Court in disposing of the appeal, or dismiss the appeal altogether. Given the language of rule 59(a), the parties are permitted to proceed with their agreement.
Additionally, the majority believes that the trial court has no authority to rule on a motion for new trial at this point. The majority notes that there is precedent for taking the action requested by the parties. See Geter v. Fortenberry, 849 F.2d 1550, 1551 (5th Cir.1988) (describing the disposition of an appeal to this Court of a criminal conviction); Trevino v. State, 565 S.W.2d 938 (Tex.Crim.App.1978). However, the majority concludes that these cases may be distinguished because they involve violations of the appellants’ constitutional rights. I disagree with the majority’s contention that the criminal appeal described in Geter and the Court of Criminal Appeals opinion in Trevino can be distinguished because they involved due process violations. A court does not obtain jurisdiction, where *90it does not otherwise have jurisdiction, simply because there has been an alleged violation of constitutional rights. Considerations of “fairness” have nothing to do with whether or not we have jurisdiction. We obtain jurisdiction not by amorphous considerations of fairness, but by constitution, statute, or the inherent powers accompanying the constitutional and statutory grants. Contrary to the majority’s interpretation, Trevino only serves to support the proposition that we have the authority to do as the parties have requested.
In fact, this Court has reversed cases in the past for failure to hold a hearing on a motion for new trial and directed the trial court to conduct a hearing. Owens v. State, 763 S.W.2d 489, 493 (Tex.App. — Dallas 1988, pet. ref d). If the trial court has the authority to conduct a hearing pursuant to our order, it necessarily has the authority to rule on a motion for new trial. See McIntire v. State, 698 S.W.2d 652, 657 (Tex.Crim.App.1985). Although there is no allegation of error in this case, rule 59(a) gives us the authority to act according to the wishes of the parties.
To summarize, I believe that we have the authority to give the parties the relief they want and that the trial court has the authority to do what it will be asked to do. Because the majority declines to grant the relief, I dissent.